                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA,                         )
                                                    )
                         Plaintiff,                 )
                                                    )
  v.                                                )           No. 3:18-CR-78-TAV-HBG
                                                    )
  GEORGE ROBERT EVERHART,                           )
                                                    )
                         Defendant.                 )


                                              ORDER

                 All pretrial motions in this case have been referred to the undersigned pursuant to

  28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

  District Court as may be appropriate. This case was scheduled for a motion and suppression

  hearing on June 14, 2019, on the pending motions in this case. On June 12, 2019, Defendant

  Everhart filed a Notice of Settlement and That the Suppression Hearing Should Not Go Forward

  [Doc. 103]. In this notice, the Defendant notified the Court that he has reached an agreement with

  the Government, that the parties anticipate filing a plea agreement and supplement, and that the

  June 14 hearing is no longer needed. Pursuant to this notice, the Court notified the parties that the

  June 14 motion hearing was cancelled.

                 Also, on June 12, 2019, the Government filed the Defendant’s signed plea

  agreement [Doc. 104] and supplement [Doc. 105]. The Court finds that the parties have entered

  into a plea agreement, are no longer proceeding to trial, and no longer seek a ruling on the pending

  pretrial motions. Accordingly, the following motions of the parties are DENIED as moot: The

  United States’ Renewed Motion to Exclude Testimony of Richard Green [Doc. 90] and the

  Defendant’s Request for Disclosure of Favorable Evidence and Notice of Intent to Use Evidence




Case 3:18-cr-00078-TAV-HBG Document 106 Filed 06/14/19 Page 1 of 2 PageID #: 1148
  [Doc. 18], Motion to Suppress Evidence Obtained from Google and Charter Communications

  [Doc. 52], Amended Motion to Suppress Evidence Obtained from Google and Charter

  Communications [Doc. 54], Motion to Suppress Search of Deleted Files [Doc. 71], and Ex Parte

  Motion for Issuance of Subpoenas [Doc. 99]. The denial of these motions is without prejudice to

  refile, after gaining permission of the Court upon a showing of good cause.

                IT IS SO ORDERED.

                                               ENTER:



                                              United States Magistrate Judge




                                                  2

Case 3:18-cr-00078-TAV-HBG Document 106 Filed 06/14/19 Page 2 of 2 PageID #: 1149
